—Judgment, Supreme Court, New York County (Herbert Adlerberg, J., on dismissal motion; Michael Obús, J., at jury trial and sentence), rendered August 1, 2000, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of JVa to 9 years, unanimously affirmed.
Counsel’s failure to effectuate defendant’s right to testify before the grand jury did not constitute ineffective assistance. Contrary to defendant’s arguments, there is no basis upon which to distinguish this case from People v Wiggins (89 NY2d 872). Defendant’s claim of prejudice is farfetched and speculative. Concur—Mazzarelli, J.P., Saxe, Sullivan, Wallach and Lerner, JJ.